   8:20-cr-00164-RFR-MDN Doc # 52 Filed: 01/15/21 Page 1 of 1 - Page ID # 85




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:20CR164

        vs.
                                                                          ORDER
ROBERT RUSH,

                        Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION TO CONTINUE
DEADLINE FOR FILING PRETRIAL MOTIONS [51]. For good cause shown, I find that the
motion should be granted. Defendant will be given an approximate 30-day extension. Pretrial
Motions shall be filed by February 16, 2021.


       IT IS ORDERED:
       1.      Defendant's UNOPPOSED MOTION TO CONTINUE DEADLINE FOR
FILING PRETRIAL MOTIONS [51] is granted. Pretrial motions shall be filed on or before
February 16, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between January 15, 2021, and February 16, 2021,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 15th day of January, 2021.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
